Hudgins, C. J.,
concurring.
I concur in the majority opinion for the following reasons:
Miles Wilbert was not a party to the first action; hence he cannot plead the judgment in that case as an estoppel in this action against him, unless it affirmatively appears that his rights have been prejudiced thereby, or unless it appears from the former record that the relationship existing-between him and Joseph E. Wilbert at the time the alleged tort was committed was that of master and servant.
A judgment in an action of tort in favor of one of two persons injured by the single act of negligence of the defendant will not, in a separate, independent action, conclude the issues between the other injured party and the same defendant. Rhines v. Bond, 159 Va. 279, 165 S. E. 515.